Citation Nr: 0514590	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  96-10 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
plantar warts, both feet, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1970 to September 
1972 and from November 1972 to February 1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In a January 2003 decision, the Board denied entitlement to 
an increased rating for service-connected plantar warts, both 
feet, currently rated as 10 percent disabling.  The veteran 
then appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (hereinafter, "the Court").  
In February 2004 Order, the Court vacated the Board's January 
2003 decision and remanded the matter to the Board for 
further action consistent with the February 2004 Joint Motion 
for Remand.

The Board notes that the veteran has a pending appeal for an 
increased rating for a left knee disability.  This issue was 
remanded by the Board in February 2004.  The RO issued a 
supplemental statement of the case on this issue in December 
2004, but the issue has not yet been certified back to the 
Board, the veteran's local representative has not had the 
opportunity to submit a VA Form 646, and the veteran's 
national representative has not included the left knee issue 
in its April 2005 Appellant's Brief.  The Board finds that 
the left knee issue is not properly before the Board at this 
time, and the RO's attention is directed to the fact that the 
left knee issue should be certified back to the Board after 
all actions directed in the February 2004 remand are complied 
with and all due process procedural requirements have been 
met.  




FINDING OF FACT

The veteran's service-connected plantar warts, both feet, is 
manifested by keratotic lesions that are tender; but are not 
infected and do note exhibit exudation or constant itching, 
extensive lesions, or marked disfigurement; he has a two-by-
two centimeter (cm.) callus at the base of the first 
metatarsal bilaterally, one and a half by one cm. callus at 
the base of the fifth metatarsal bilaterally and an on-by-one 
cm. callus at the base of the second and fourth metatarsals 
bilaterally.


CONCLUSION OF LAW

The criteria for separate 10 percent ratings (but no higher) 
for service-connected plantar warts of both feet have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including Code 7804 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

This appeal arises from an August 1995 rating decision which 
granted service connection for plantar warts of both feet and 
assigned a single 10 percent disability rating, effective 
April 14, 1995.  The veteran through his representative has 
argued that a higher rating is warranted and that each foot 
should be separately rated as well.  As hereinafter more 
particularly explained, upon review of the record and 
applicable regulations, the Board agrees that each foot 
should be rated separately.  In that regard, the Board finds 
that a 10 percent rating is warranted for each foot, 
effective during the period covered by this appeal; that is, 
from April 14, 1995.  However, as also hereinafter more 
particularly explained, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent for either foot during any 
period covered by the appeal.  

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  As noted above, 
this appeal arises from the original assignment of a 
disability rating following an award of service connection.  
Therefore, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time with consideration 
given to the whether staged ratings are warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Plantar warts do not have a specific diagnostic code, so this 
disability must be rated by analogy.  Governing regulation 
provides that when an unlisted condition is encountered it is 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The RO has rated the plantar 
warts by analogy under the provisions of Diagnostic Code 5279 
which provides that a 10 percent rating is warranted for 
unilateral or bilateral anterior metatarsalgia (Morton's 
disease).  See 38 C.F.R. § 4.71a, Diagnostic Code 5279.  The 
current single 10 percent rating for bilateral foot 
disability is therefore the maximum schedular rating 
available under the criteria for Diagnostic Code 5279.  

Consideration must be given to the applicability of other 
Diagnostic Codes.  The Court's February 2004 Order was issued 
as a result of a February 2004 Joint Motion which expressly 
called for consideration to be given to Diagnostic Code 7004.  
In this regard, the Board noted that the veteran's plantar 
warts can be viewed as growths or lesions and Diagnostic Code 
7819 for growths or lesions calls for ratings as scars, 
disfigurement, etc.  Thus, consideration under criteria for 
scars is warranted.  

The Board acknowledges at this point that VA issued new 
regulations for rating impairment of skin disabilities during 
the pendency of this appeal.  These became effective August 
30, 2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  
Consideration must be given to the criteria most beneficial 
to the veteran.  The Board notes, however, that consideration 
under the revised schedular criteria should not be undertaken 
before such criteria became effective.  The effective date 
rule contained in 38 U.S.C.A. § 5110(g) prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law.  That is, for any 
date prior to August 30, 2002, neither the RO nor the Board 
could apply the revised rating schedule.  

The old version of Code 7804 called for a 10 percent rating 
for scars, superficial, tender and painful on objective 
demonstration.  The current version of Code 7804 provides for 
a 10 percent rating for scars, superficial, painful on 
examination.  Under both versions of Code 7804, a 10 percent 
rating is the highest available.  After reviewing the 
evidence, the Board believes that a 10 percent rating is 
warranted under either version of Code 7804 during the entire 
course of the appeal.  In this regard VA examinations in 
August and November 1995 documented evidence of pain and 
tenderness on objective examination of both feet.  VA 
examination in May 1998 also documented tenderness.  The 
veteran has complained of pain since service and has 
testified as such.  In light of the objective examination 
findings, the Board finds the veteran's statements and 
testimony in this regard to be credible.  In sum, the Board 
finds that the criteria for a 10 percent rating under either 
version of Code 7804 have been met.  

Further, after reviewing the rating criteria, the Board 
believes that a separate 10 percent rating should be assigned 
for each foot.  Notes to certain skin rating Codes under both 
versions of the criteria include language to the effect that 
scars in widely separated areas, as on two or more 
extremities, will be rated separately.  Although this 
notation is not expressly included under either version of 
Code 7804, the Board believes that separate ratings for each 
foot are nevertheless warranted in this case.  Further, since 
the evidence shows painful and tender scars during the entire 
time period covered by the appeal, the Board finds that 
separate 10 percent ratings for plantar warts of each foot 
under Code 7804 are warranted from April 14, 1995.  
Fenderson.  As noted earlier, a 10 percent rating is the 
highest available under Code 7804. 

Looking to other potentially applicable Codes, the Board 
notes that the veteran's plantar warts of both feet may also 
be rated under Diagnostic Code 5284 for foot injuries.  Under 
Diagnostic Code 5284, 10 percent rating is appropriate for 
"moderate" foot injuries, a 20 percent rating is 
appropriate if such foot injuries are "moderately severe," 
and a 30 percent rating is available for "severe" foot 
injuries.

VA examination report in August 1995 indicated that the 
veteran has had persistent warts on the bottoms of both feet 
since serving in Korea.  He complained of missing work due to 
foot pain from wearing heavy shoes with the warts on the 
feet.  Examination revealed focal keratotic furunculoid 
papules, few in number, involving pressure points along the 
metatarsal head area.  These numbered approximately four per 
foot.  The diagnosis was plantar warts.  

VA examination report in November 1995 noted that the veteran 
complained of tremendous soreness of his feet on standing due 
to calluses on his feet.  Examination revealed that the 
veteran had callus formation of both soles.  He had a two-by-
two centimeter (cm.) callus at the base of the first 
metatarsal bilaterally, one and a half by one cm. callus at 
the base of the fifth metatarsal bilaterally and an on-by-one 
cm. callus at the base of the second and fourth metatarsals 
bilaterally.  These were not infected, but were exquisitely 
tender to touch.  The diagnosis was callus formation of both 
feet.  

At a personal hearing in June 1996 before a local hearing 
officer, the veteran testified that he shaved his warts once 
a month.

VA examination report in May 1998 indicated that the veteran 
had small plantar keratotic lesions under the 2nd and 5th 
metatarsals bilaterally.  These were mildly tender on the 
left and minimally tender on the right.  The veteran stated 
that he does fine as long as he shaves down his lesions. 

The evidence shows some symptomatology in the resulting 
plantar warts of both feet during the claims period.  
Nevertheless, the Board views the findings to show 
essentially less than a moderately severe foot injury.  
Examinations failed to show that the warts were infected and 
the veteran stated that they were fine as long as he shaves 
down his lesions.  Accordingly, the Board finds no basis for 
a rating in excess of 10 percent under Code 5284 at this 
time. 

Under Diagnostic Code 7806, a 10 percent rating will be 
assigned if there is exfoliation, exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating applies if there is exudation or constant itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is assigned if there is ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestation, or if the disability is exceptionally 
repugnant.  

The current version of the Ratings Schedule provides that 
under Diagnostic Code 7819, benign skin neoplasms are to be 
rated as disfigurement of the head face, or neck (DC 7800), 
scars (DC's 7801, 7802, 7803, 7804, or 7805), or impairment 
of function.  Under Diagnostic Code 7800, Note (1), the eight 
characteristics of disfigurement, for purposes of evaluation 
under 38 C.F.R. § 4.118, are: scar 5 or more inches (13 or 
more cm.) in length; scar at least one-quarter inch (0.6) 
wide at widest part; surface contour of scar elevated or 
depressed on palpation; scar adherent to underlying tissue; 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  

Under Diagnostic Code 7801 for scars, other than head, face, 
or neck, that are deep or that cause limited motion, a 10 
percent rating is warranted for area or areas exceeding 6 
square inches (39 sq. cm.) and a 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
sq. cm.).  

Although VA examination reports demonstrate clinical findings 
of tenderness to palpation, there is no evidence of exudation 
or constant itching, extensive lesions, or marked 
disfigurement to warrant a 30 percent rating under Code 7806 
of the old criteria.  Further, the November 1995 VA 
examination report demonstrated that the veteran's plantar 
warts bilaterally do not exceed 12 square inches (77 sq. cm.) 
to warrant a higher disability rating under the new version 
of Code 7801.  In sum, there is no basis to find that the 
criteria for a rating in excess of 10 percent is warranted 
under either the new or the old rating criteria for skin 
disorders.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a more favorable 
decision than rendered herein.

Veterans Claims Assistance Act of 2000 (VCAA)

In closing, the Board finds that there has been effective 
compliance with all notice and assistance provisions the 
Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).  

The Board acknowledges that the rating decision which gives 
rise to this appeal was issued prior to enactment of VCAA.  
However, the RO's subsequent actions and notice to the 
veteran effectively cured any VCAA notice defect.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The record 
shows that the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to a higher rating.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  A 
September 2002 supplemental statement of the case set forth 
the provisions of 38 C.F.R. § 3.159 which lists the types of 
assistance VA would offer in developing the veteran's claim.  
The collective effect of the statement of the case and 
supplemental statements of the case also effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  

The Board also notes that the various communications to the 
veteran have implicitly notified the veteran that he should 
submit any pertinent evidence in his possession.  The Board 
believes that a reasonable inference from such communications 
was that the veteran must also furnish any pertinent evidence 
he himself may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  In fact, in a statement 
received in February 2005, the veteran reported that he did 
not have anything else to submit and that he wanted the Board 
to proceed immediately with the readjudication of his appeal.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  All available pertinent records, 
service, private, and VA, have been obtained.  The veteran 
has been afforded adequate VA examinations.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim.

The Board also notes that this case has previously been 
before the United States Court of Appeals for Veterans 
Claims.  Significantly, the veteran has been represented 
during the course of the appeal before the Board and the 
Court.  Nevertheless, the Joint Motion which led to the 
Court's February 2003 Order did not identify any deficiencies 
with regard to VCAA notice or assistance.  


ORDER

Entitlement to a separate 10 percent rating (but no higher) 
for plantar warts of the right foot is warranted.  
Entitlement to a separate 10 percent rating (but no higher) 
for plantar warts of the left foot is warranted, effective 
April 14, 1995.  To this extent, the appeal is granted, 
subject to laws and regulations governing payment of VA 
monetary benefits. 



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


